 THIELE TANNING COMPANY19The Respondent's trespass upon employee rights under theAct, as disclosed bythe discharges and statements and actions of its president showing a fixed intentionof denyingits employeesa free choiceof union representation is of such characterand scopethat in order to make theremedy coextensivewith the threat, it will berecommendedthat theRespondent cease anddesist from in anymanner interferingwith,restraining,and coercing its employees in the exerciseof therights guaranteedthem inSection 7 of the Act.Upon the basis of theforegoing findingsof fact, andupon the entirerecord in thecase,Imake thefollowing:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating in regard to the hire and tenure of employment of its em-ployees, John Richard Gilbert, Lilburn Jones, and Dale B. and Fred Arden Gillaspie,thereby discouraging membership in the Union,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) of theAct.3.By the aforesaid discharges and by threats of contracting out work otherwiseto be assigned to its maintenance employees if the latter became organized, theRespondent has interfered with, restrained,and coerced its employees in the exerciseof rights guaranteed them in Section 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]ent's unfair labor practices,and not such an offer as the dischargees were required toaccept in order to preserve their reinstatement rights. Seasonal work is not the equivalentof year-round employment.Stokely Foods,Inc,91 NLRB 1267, 1289.Thiele Tanning CompanyandLeather Workers Union, LocalNo. 47.Case No. 13-CA-3270. July 12, 1960DECISION AND ORDEROn January 29, 1960, Trial Examiner Leo F. Lightner issued hisIntermediate Report, and on February 4, 1960, an erratum, in theabove-entitled proceeding, finding that the Respondent had engagedin certain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter theRespondent filed exceptions to the Intermediate Report and a support-ing brief.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-'The Respondent also requested oral argument.The request is hereby denied as therecord, exceptions,and brief fully present the issues and the positions of the parties.2Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel(Members Rodgers, Bean,and Fanning].8 The Respondent excepts to the Trial Examiner's ruling admitting In evidence GeneralCounsel's Exhibit No. 7, a copy of a letter dated March 17, 1959.This letter was128 NLRB No. 5. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the erratum,4 the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Thiele TanningCompany, Milwaukee, Wisconsin, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Leather Workers Union, LocalNo. 47, or in any other labor organization of its employees, by dis-charging or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right of self-organization, to formlabor organizations, to join or assist Leather Workers Union, LocalNo. 47, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from engaging in such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofaddressed to the Respondentby the Union'sbusiness representative,Churka, and re-quested the Charging Party's,Armstead's,presence at a Board representation hearing.The Trial Examiner admitted the copy and relied on it,inter alia,in finding that theRespondent knew of Armstead's union activities,including his proposed attendance at aBoard hearing.The Respondent argues that the admission of the exhibit was contraryto the best evidence rule and the rule against hearsayUnion Representative Churka testified to writing and signing the letter,and his secre-tary, Anderson,identified the letter as a copy of the one she typedThe record showsthat, in the usual course of business,Anderson mails the office letters at the end of theday although Churka has done so infrequently.Anderson testified that the letter to theRespondent was mailed in the usual course. The Respondent's president,Thiele, testifiedthat he had not seen the original letter and that a search of his office files did notdisclose it.The Union'smailing of the March 17 letter was apparent from the testimony respectingthe usual course of business practiceDunlop v United States,165 U.S. 486, 495;Wigmore, Evidence,3d ed., vol. I, sec. 95, pp. 525-528.The Trial Examiner foundthat the Union mailed the letter and did not credit Thiele's denial of its receiptThereis no warrant in the record for overturning the Trial Examiner's credibility resolution.We find that the evidence adduced by the Respondent was insufficient to overcome thepresumption that it was received by the Respondent.See Wigmore,supra,vol IX, sec.2519,pp. 430-431.AhonenLumber Company, 77NLRB 706, 7074We note that the Intermediate Report sets out transcript testimony largely as acontinuous quotation rather than as excerptsThe lack of appropriate markings to indi-cate omitted parts does not affect the tenor of the testimony and no exceptions have beenfiledwith regard to it.Accordingly,we find it unnecessary to restate the quotationsin full5 The Trial Examiner found that it was unnecessary to pass on the 8(a) (4) allegationof the complaint. In the absence of exceptions thereto,we adoptpro formathe findingWe will therefore dismiss the 8(a) (4) allegation. THIELE TANNING COMPANY21employment as authorized in Section 8(a) (3) of the Act, as amendedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Joseph Armstead immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him whole,in the manner set forth in the section of the Intermediate Reportentitled "The Remedy," for any loss of pay he may have suffered byreason of the discrimination against him.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpaydue in accordance with this Order.(c)Post at its plant at Milwaukee, Wisconsin, copies of the noticeattached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,upon being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges a violation of Section 8(a) (4).0In the event that this Order is enforced by a decree of a United 'States Court ofAppeals,there shall be substitutedTor the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Leather WorkersUnion, Local No. 47, or any other labor organization of our em-ployees, by discharging them or in any other manner discriminat-ing in regard to their hire or tenure of employment or any termor condition of employment.577684-61-vol. 1283 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form, join, or assist LeatherWorkers Union,Local No. 47, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer to Joseph Armstead immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andwe will make him whole for any loss of pay suffered by reason ofthe discrimination against him.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of Leather Workers Union, LocalNo. 47, or any other labor organization.TIIIELETANNING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceedingwas heard before the dulydesignatedTrialExaminer inMilwaukee,Wisconsin,on September 30 andOctober 1 and 2, 1959, on the com-plaint and amendment to complaintof the General Counseland answerof ThieleTanningCompany,herein called the Respondent.The issueslitigatedwerewhetherRespondent violated Section 8(a)(1), (3),and (4) and Section 2(6) and(7) of the LaborManagement RelationsAct, 1947.The parties waived oral argu-ment, andbriefs filed by General Counseland Respondenthave been carefullyconsidered.Upon the entirerecord 1 in the case,and frommy observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Wisconsin corporation,maintaining its office and factory atMilwaukee,Wisconsin,and engaging in the business of tanning of leather.Duringthe calendar year 1958 Respondent shipped and sold products valued in excess of$50,000 which were for delivery to points outside of the State of Wisconsin. I findthat Respondent is engaged in commerce within the meaning of the Act.'The transcript is corrected as follows. Page 371, line 1, and page 380, line 17, theword "now"is substituted for the word "not"; page 371,line 9,the words"objectingto" are substituted for the word "rejecting" THIELE TANNING COMPANYII.THE LABOR ORGANIZATION INVOLVED23Leather Workers Union, Local No. 47, herein called the Union, is a labororgani-zation withinthe meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsThe primary issue to be resolved is whether Joseph Armstead was, as alleged inthe complaint, discharged by the Respondent, on April 27, 1959, for the reason thathe had joined and assisted the Union or engaged in other concerted activities for thepurposes set forth in Section 7 of the Act and, in the alternative or in addition, asalleged in the amendment to the complaint, for the reason that he had testified as awitness for the petitioning Union at a National Labor Relations Board hearing inCase No. 13-RC-6415 on March 20, 1959. It is further alleged that the Re-spondent has ever since failed and refused to reinstate him to his former or substan-tially equivalent position for the same reason.Joseph Armstead, the dischargee, worked for Respondent approximately 4 years.At the time of his termination on April 27, 1959, he was a "paster," having heldthis position approximately 11/2 years."Pasting" is described as "putting the skinon a glass plate and stretching it"; it is "skilled" as distinguished from semiskilled orunskilled work; it is a "standing" job as distinguished from a "sitting" job.On Sunday, March 1, 1959, Armstead fell on the street in Milwaukee and sus-tained a fracture of the right external malleolus (the lower end of the fibula whichprotrudes outward at the ankle).This event took place away from the premises ofthe Respondent.On Monday, March 2, a neighbor telephoned the plant, advisedthem of the injury, and that Armstead would not come to work. On March 3,Armstead's son picked up the essential forms at Respondent's plant for Armstead toinstitute a claim under the group accident policy carried by the Respondent coveringitsemployees.Dr. George Hilliard attended Armstead, X-rays were made at theDeaconess Hospital, and a cast was applied extending from the toes to the knee ofthe right leg, on March 3.About a week later, after a reduction in the swelling ofthe ankle, the cast was replaced with a new cast.On March 4, Dr. Hilliard filledout an "attending physician's statement" (General Counsel's Exhibit No. 6) andforwarded it to the Respondent.The doctor noted therein that he had attendedArmstead at home on March 2 and applied the cast the following day.The doctorestimated the period of disability as 4 to 6 weeks.On April 17,2 the second castwas removed; Armstead was advised that he could return to work on April 27.Dr. Hilliard executed an "attending physician's supplemental statement" (GeneralCounsel's Exhibit No. 2), on April 17, containing the information indicated and itwas forwarded the same day or the following day to the Respondent. On Monday,April 27, Armstead reported for work and, under circumstances more fully treatedbelow, was advised that he was being terminated as of that time.Armstead's services were terminated by Helmuth Thiele, president of the ThieleTanning Company.The only other officer of the Company is Mrs. Thiele, who issecretary-treasurer.Respondent employed approximately 32 individuals as produc-tion and maintenance workers, in February, March, and April, 1959.3Five otheremployees included a superintendent, two foremen, one assistant foreman, and oneoffice girl.Early in February 1959 the Union sought a conference with the president of theRespondent for the purpose of obtaining recognition.The circumstances surround-ing the effort to confer are treated at more length below.On February 16, 1959,the Union filed a petition requesting an election (Case No. 13-RC-6415).A hear-ing on the petition was held on March 20, 1959.Armstead and Ray Schuster,4another employee, appeared and testified.The appearance on behalf of the Re-spondent is discussed below.On April 17, 1959, the Board issued its order for theholding of an election and the same was held on May 13, 1959. Thereafter theBoard certified the results of the election and the Union became the collective-bargaining representative.52All dates are 1959 where not otherwise indicated3It is noted,however, that in the election held May 13, 1959 (Case No 13-RC-6415),of which I have taken official notice, there was 36 eligible voters, including 3 challengedballots'Wherethe name Schuster appears incorrectly as Schuter in the transcript, the tran-script is hereby corrected6Thiele testified that a prior attempt to organize the employees,4 or 5 years previ-ously, had been unsuccessfulBoard records,of which I have taken official notice, reveal 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 23, 1959, the Union held a meeting, which Armstead attended, at OldMill Hall on Greive 6 Street, described as being approximately 1 city block fromthe premises of the Thiele Tanning Company.B. The discharge of Armstead1.Armstead's employment historyRespondentacknowledged, through itscounsel,that it wasnot claiming thatArmstead's employment was terminated, or that he was replaced, because of anytype of inadequacy, prior to the time he was injured on March 1, 1959. I findaccordingly.2.The events of April 27, 1959Armstead went to the plant on April 27, changed to work clothes, and went tohis work station.Robert Hayes, the foreman, told him that President Thiele hadsaid "not to let me work."He went back, changed to his street clothes, and awaitedthe arrival of Thiele at approximately 9:30 a.m.Armstead asked Thiele whyHayes had been advised not to let Armstead work.Thiele responded, "Well, youhave been away 8 weeks and didn't come around tosee us andwe didn't knowwhether you had another job or what."Armstead told Thiele that he was stillunder the doctor's care until April 17 when hesent in a noticewhich stated that hewould be able to return to work on the 27th.Armstead further quoted Thiele asstating, "You could have come by andseenus, you went other places."Armsteadstated, "I went to other places but wasn't able to work." Thiele thereupon advisedArmstead that he could not fire the man he hired to take Armstead's place in orderto take Armstead back.Armstead then asked for a slip to take up to the Unemploy-ment Compensation Board.Thiele instructed the office girl to make such a slip andwhen the girl requested advice as to what toput onthe slip Thiele stated, "Well,let's say he was off 8 weeks and didn't come around, and I had to replace him." 7The office girl then asked Thiele if he was going to sign the slip and after replyingin the negative Thiele advised her, "Well, put my stampon it." 8C. Replacement of ArmsteadThiele testified that the foreman took over Armstead's work (presumably onMarch 2) for 2 to 4 days. Then another employee, who was familiar with thatwork, was transferred and took over "the skin work on Mr. Armstead's job." It"could have been"an employeenamed Maricio Rivera.The employee who tookover Armstead's job left the Respondent's employment around September 1, beforethe hearing herein.On March 27, an individual named Sobnen Hein was employed by Respondent.Thiele testified he "took the job, the other fellow's job, who was transferred toArmstead's job."He then acknowledged this would be Rivera's job.D. Union activity; Armstead's participationJohn Churka, business representative and secretary-treasurer of Leather Workers,Local 47, and Charging Party herein, testified that he visited the Thiele TanningCompany early in February 1959 in an unsuccessful effort to confer with Thiele inregard to union representation of the employees.He left a business card withThiele's secretary, and later made an unsuccessful effort, by telephone, to obtaintwo previous elections, in both of which the Unionwas unsuccessful,Case No 13-RC-1823,May 1951, and Case No. 13-RC-3959,October 1954.Where Greive Street is incorrectly spelled Greve in the transcript,the transcript ishereby corrected.7 This is the testimony of Armstead whom I credit for reasons set forth hereafterThiele testified at variance.Thiele related that when lie came to the office on April 27,Armstead was there and Thiele asked him how he was doing. Thiele then advised him,"I am sorry, I haven't heard from you in 8 weeks and we had to replace you " Thieledescribed that as about the end of the conversation.He then went on to describe afurther conversation : "I asked him why he didn't ever call up or show around and tellus how you were getting along.Well, I believe his answer was, 'I couldn't.' I said,`why not" 'Well, I was on crutches.' I said, 'well, you are not on crutches now.'I said 'you must have gone around other places' . . . that was it "8 General Counsel's Exhibit No. 3 is the slip referred to ; it bears the stampof "ThieleTanning Company," with the address. THIELE TANNING COMPANY25an appointment.Churka testified that when he talked to Thiele on the phone, "Itold him we had the majority of his employees signed up in the Union, and wewanted to meet with him for the purpose of recognizing our union."Thiele firstadvised Churka to contact Respondent's attorney, then that he (Thiele) would con-tact his attorney.Churka advised Thiele the Union would file a petition for anelection if there was no reply.This telephone conversation followed the office visitby about 2 days, and was before February 7, 1959. I credit this testimony ofChurka, where it conflicts with the testimony, or inferences therefrom, of Thielefor reasons stated below.On February 7, 1959, the Union held a meeting at the union office, which wasattended by 14 of Respondent's employees, including Armstead.One item ofbusinessdiscussed and disposed of was the question of which employees wouldtestify at a National Labor Relations Board hearing (if and when one was held).Volunteers were requested.Armstead and Schuster volunteered. (Thiele in histestimony identified Roy Schuster as a combination night watchman, janitor, andfiremen whose hours of work were from 11 p.m. to 7 a.m.)No claim is made thatRespondent knew of this meeting at the time it was held.On February 16, 1959,the Union filed a petition for an election and certification.9A hearing scheduledforMarch 10 was rescheduled for March 20, at the request of Respondent.On March 17, 1959, the Union, by letter, requested Respondent "to make thenecessary arrangements for Joseph Armstead to be off from work on Friday, March20, 1959, in order that he may be present at the rescheduled hearing" in Case No.13-RC-6415.Churka testified to the preparation of this letter, his secretary testifiedto having mailed it.The presumption is that it was received in the ordinary courseof business.There is no doubt, from the evidence, that Thiele left for a conventionin Florida on the day of the mailing of the letter. I do not credit his denial thatthe letter was received, for reasons set forth hereafter.Armstead appeared at the March 20 10 hearing, on crutches, and testified. Counselfor the Respondent was the only representative of the Respondent present at thathearing, reflected by the transcript (Case No. 13-RC-6415).Counsel appearedsolely to object to the hearing being held, and after his request for a continuancewas denied withdrew before any testimony was given. It is clear from his record,and I find that Mr. Zelonky did not at that time have personal knowledge of theidentity of Joseph Armstead.On April 23, 1959, the Union helda meetingof Respondent's employees at theOld Mill Hall on Greive Street, about a block from the premises of Respondent..Armstead was among those attending.9The following questions were propounded by General Counsel to Thiele, andresponsesmade by him .Q. Did you receive a copy of the petition that was filed for an election at yourplant on February 16, 1959"A. I believe I did It was sent to my attorney, if I did, I don't know.Q But the one that was mailed out by the Board that came to you, didn't it"A I believe soQ What you are saying, you forwarded it to your attorney. So, the petitionpassed through your hands at your plant, and then yourusual mannerof conduct-ing your business, you referred the legal problem to your attorney . . . is thatwhat you are saying?A. Yes.Q.When you received the petition did it come as a surprise to you?A. It probably was.Q What do you mean, it probably was"A.Well, we had no prior notice of any kind, that we didn't even know that therewas any organizing of any kind going on in the plantNobody knew anythingabout it.[Emphasis supplied ]Thiele then acknowledged that Churka had made a visit to his (Thiele's) office "A weekor two" before February 16 in an unsuccessful effort to confer.He could notrecall beingadvised that the Union claimed to represent the employees at the plant at that time,and denied that Churka ever offered to prove that he represented a majority (prior tothe filingof the petition)Thiele thenadmittedknowledge of the Board's requirementof a showingof interest,when such a petition is filed.In responseto a question as to whether be was aware thatan "organizing campaign had been going on" when hereceived the ,petition,he responded"at that time,naturally."[Emphasis supplied.]10Page 57,line 23, of thetranscript,contains an incorrect date of the hearing. It iscorrected from March29 to March 20. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDE. Respondent's knowledge of Armstead's union activityThiele acknowledged that he was interviewed by Kenneth Keith, a Board fieldexaminer, about June 11, 1959, and had supplied certain information to him at thattime.General Counsel interrogated Thiele about those representations, including:Q. . . did you tell Mr. Keith that when you talked to Armstead on April27, 1959, about not coming around, Mr. Armstead said he couldn't becausehe had his foot in a cast and couldn't get around?A. Yes, I think so.Q. And that is, in fact, what was said in the conversation of Armstead?A. Yes.Q.Did you tell Mr. Keith that you asked Mr. Armstead, why you haven'tcalled?A. Yes.Q. And that in fact was said in the conversation?A. Yes.Q. Did Mr. Armstead answer that remark of yours?A. Yes.He said he was .. , he couldn't get around on account of hiscast or whatever he had there.Q. Did you tell Mr. Keith that you said something to Mr. Armstead; some-thing about he got around to other places?A. That is right.Q. And did you, in fact, say that to Mr. Armstead?A. That is . . . I didn't say he got around other places.No doubt he gotaround other places.After the witness denied having told Armstead that he knew Armstead was acrossthe railroad track at the union meeting, the questions and answers were:Q. Did you say anything to Mr. Armstead about why he didn't stop by?A. Yes.Q. Relate, exactly, what you said?A. I asked him why he didn't stop by or call our office, or call by telephoneand let us know how you were progressing as far as the injury was concerned.Q.When you talked to Mr. Keith about this case, did you say anything toMr. Keith to the fact [effect] that the Union was having a meeting across thetrack?A. Yes.Q.What did you say to Mr. Keith?A..I told him the same story why the man couldn't call at the plantduring the whole time he was off.Then, I told Mr. Keith just two daysor three days prior to that I found out that later he was across the street at ameeting.Q. And did you tell Mr. Keith that it was your belief that this meeting hadbeen at one of the saloons?A. I didn't say that.All I knew there was a meeting across the street.Q. Did you tell Mr. Keith that you knew Mr. Armstead had attended theunion meeting across the street or either across the track?A. Yes, I told him.Q. This union meeting that you referred to in your conversation with Mr.Keith, when did that take place?A.three or four days whatever it was prior to when he (Armstead)reported back for work.Q.What did you tell Mr. Keith about later learning that Mr. Armsteadhad attended the union meeting across the street9A. I told Mr. Keith that sincethe man was just about a block awayfrom hisformer premises of his former employment,he never even called to let us knowthat he would report for workor not.I also told him just doubts in my mindwhether Mr. Armstead is coming back at all because he was so close by anddidn't call.[Emphasis supplied.]Q.What I am trying to get at, Mr. Thiele, is what you meant when you saidthat you told Mr. Keith that you later learned that Mr. Armstead had been tothe union meeting across the street?What did you mean when you used theword, later learned?A.Well, the following week, apparently after Mr. Armstead wasn't takenback in our employment, certain talk probably got around in the plant that hewas at certain meetings, and this and that; and, also, came around, and he wasjust over there a few days ago.That is why I learned it.This was a week ortwo later, I can't recall. THIELE TANNING COMPANY27Thiele then testified "the people in the plant talked and they saw Mr. Armsteadover there.And finally, round about, it came to me."He testified "everybodytalked" and described everyone in the plant as 30 people.Thereafter, Thiele testi-fied that it was not until after the charge was filed in this case, May 5, that helearned Armstead had attended the April 23 meeting.In spite of the evident effort of Thiele to imply that his knowledge of Armstead'sattendance at the April 23 union meeting was subsequent to the discharge, it isreasonable to infer that if he had "just doubts" in his mind whether Armstead "iscoming back" because he was so close by and did not call, also he was just a blockaway and never let us know hewould report for work,as he testified, those doubtsmust have been created by knowledge predating the discharge. I so findI turn now to an examination of the capacity and relationship of Thiele with theRespondent.Thiele described his duties as: "I take care of all the business as such."He also does the hiring and firing or releasing.He testified that when he goes outof town "I have a habit of calling in every single day." If anything important comesup, his accountant knows where to get in touch with him.He acknowledged thateven when he is out of town, if an employee requests time off the superintendentor foreman would call him (Thiele).He also interviews every employee before heishired.In his absence, no one else assumes his duties, the plant ran on its ownmomentum.Thiele stated "we got a very small place and we have been doing itfor twenty years."The record permits only a conclusion that Thiele exercised closesupervision of all activities.The testimony of Armstead, unrefuted, was that the only occasions on which heleft his home after treatment on March 3 and prior to April 27 were the Boardhearing on March 20, the trip to the doctor on April 17, and the union meetingApril 23. 1 so find.Particularly in view of Thiele's testimony of how the people in the plant talked,and he was thus informed of the attendance of Armstead at the April 23 meeting,itmight even be reasonably inferred that he knew of the union meeting of February7, and Armstead's designation as a witness at that time, prior to April 27.Regard-less,however, of whether this inference is drawn it is clear, and I find, that theMarch 17 letter from the Union to the Respondent clearly conveyed to the latter thepurpose of requesting leave to permit Armstead to testify at the representationhearing.Since the record as a whole contains the preponderance of substantialevidence necessary to find that the Respondent had knowledge of Armstead's unionactivities at the time of his discharge, I find it unnecessary to resolve the questionof Respondent's knowledge that Armstead actually had testified in a Board hearing.In arriving at my findings of credibility herein, I have considered carefully allof the testimony, and the demeanor of the witnesses.Armstead, with a sixth-grade education, was careful and deliberate in his answers.While uncertain onthe precise date of the first union meeting and some other details, and subjected tocareful and penetrating cross-examination, he sought nevertheless to answer allinquiries directly and fully, taking care to qualify where in doubt.His candor wasimpressive.Thiele, in contrast, while appearing self-assured and deliberate, gavetestimony which was inconsistent, conflicting, and frequently, on important facts,nonresponsive or evasive. Illustrative: In the all-important area of what was saidat the time of discharge, April 27, the inherent probability, based on the entire rec-ord, that Thiele with knowledge of Armstead's appearance at the union meeting 4days before said "you went other places" is far more consistent with human behaviorthan Thiele's version that with no knowledge of Armstead's activity he said "youmust have gone around other places."Thielewould justify the discharge onknowledge that on April 23 Armstead was just a block away "and never let usknow he would report for work."Yet, he asserts his knowledge was obtained"later."If it was obtained "later" why did he have "doubts in my mind whetherArmstead was coming back at all because he was so close by and didn't call," asThiele testified.Certainly those "doubts" were not created after April 27. Sincethe implied reason for discharge was Armstead's failure to call or stop by the plant,Thiele's knowledge and expression of that knowledge on April 27 became the cruxof the issue, and could be dispositive.The testimony of Churka, where the substanceisof importance, was substantially corroborated by either Armstead or Thiele, orstands undisputed.The preparation and mailing of the March 17 letter was cor-roborated by Churka's secretary.F.Concluding findingsThere remains for resolution the uuestion of whether Respondent dischargedArmstead for reasons proscribed by the Act. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reason given by Thiele to the Unemployment Compensation Commission(General Counsel's Exhibit No. 3) for discharging Armstead was that he had beenhurt at home, had been away from work for 8 weeks, and the job had to be replaced.Yet, as set forth by Thiele in his testimony herein, Rivera was transferred intoArmstead's job after he had been off only 2 to 4 days. Rivera's replacement (to fillRivera's old job) was hired March 27, 1 week after the Board hearing.The reason given by Thiele to Armstead on April 27, for finng him, was that hehad been able to go other places and had not visited or called the Respondent. I havefound above, that Armstead, after the hospital visit on March 3, left home only totestify on March 20 at the Board hearing, to have the doctor remove the cast onApril 17, and to attend the union meeting on April 23.Thiele testified that he had no knowledge that Armstead had gone anywhere, atthat time.He asserted, however, his view that no man could stay home for 8 weeks.This testimony is not credited.The evidence establishes the fact that about March 4, 1959, Dr. Hilliard forwardedto Respondent an insurance company form (given to Armstead's son by Respondent)advising that Armstead had suffered a fractured ankle, that a cast was applied, theprojected estimate of period of disability was stated as 4 to 6 weeks.Thiele acknowl-edged having been so advised by his secretary.Armstead's son was sent to Re-spondent to obtain the weekly insurance benefit of $14, which was paid to Respondentby the insurance company.On April 17, Dr. Hilliard executed an additionalinsurance company form advising of the removal of the cast on that date, the applica-tion of an elastic bandage, and that Armstead "should be able to return to work"on April 27, 1959.This was the date Armstead reported for work.Armsteadpromptly forwarded this form to the Respondent.The insurance payments wereas a consequence, it may be inferred, paid through the week commencing April 20,and not thereafter, and Thiele knew or could easily have ascertained this fact.Thiele acknowledged that he was not out of town the week commencing April 20.In spite of Thiele's admitted knowledge of the "showing of interest" required bythe Board at the time of filing a petition for an election and determination of statusas a collective-bargaining representative, filed by the Union herein on February 16,and in spite of his admission that he learned of Armstead's attendance at the April23 union meeting within a week or two thereafter, because of talk in a small plantemploying 32 people, Thiele testified that on April 27, 1959,he did not know ofany activities by any of the employees in relation to union activities.In contrast,when he was asked if he was aware that ",an organizing campaign was going on"when he received the petition, immediately following February 16, he responded"at that time, naturally." In addition, on April 17, 1959, the Board had issued itsDecision in Case No. 13-RC-6415 and directed the holding of an election whichwas held on May 13, 1959. It should be recalled that 14 of 32 employees attendedthe February 7 meeting.Thiele, by implication, would have it believed that newsof this meeting had not reached him on April 27, though he obviously knew of theApril 23 meeting by that date.Otherwise he would have had no "just doubts"whether Armsteadis coming backwhen he was so close by and did not call on thatdate, neither would he have testified, "the man was just a block away-he never evencalled to let us know he would report for work." The intelligence and understandingof Board requirements (for certification) by Thiele, undoubtedly gained in part duringthe preliminaries and holding of two previous elections, are demonstrated by histestimony.I am, for all these reasons, constrained not to credit Thiele's denial ofknowledge of employee concerted activities, of the type encompassed in Section 7of the Act, on April 27. Particularly is this true in view of Thiele's testimony thatwhen anything of importance occurs in the plant, even if he is absent, the facts arereported to him.No violation of any company rule or practice requiring reporting during an ex-tended absence has been asserted.Ward Baking Co.,123 NLRB 1687.Respondent has urged in its brief that three elements must be established to supporta finding of violation of Section 8(a)(3) by the employer, i.e., (1) employer'sknowledge that the employee was engaging in protected concerted activities, (2) thatthe employee was discharged for engaging in such activities, and (3) that the dis-charge tended to discourage or encourage membershipin a union.Relative to thelast point the U.S. Supreme Court has said that "subjective evidence" of encourage-ment ordiscouragement is not required "where encouragementor discouragementcan be reasonably inferred from thenature ofthe discrimination."Radio Officers'Union of Commercial Telegraphers Union, AFL v. N.L R.B.,347 U S. 17. The dis-charge herein on April 27 immediately preceded the scheduled election on May 13.The anticipatory use of Armstead as a witness at the March 20 hearing was calledto the attention of Respondent by the union letter of March 17.Armstead, if noone else, was knownas a unionadherent. THIELE TANNING COMPANY29General Counsel, in his brief, asserts that Respondent's knowledge of Armstead'sunion activities does not depend solely on the analysis of the words Thiele used, thatthere is other evidence in the record from which such knowledge can be inferred.I have so found above. The Board recently noted well-established Board and courtprecedent that direct knowledge of an employee's unionactivities is nota sine qua nonfor finding that he had been discharged because of such activities but may be inferredfrom the record as a whole.The small number of employees, the abruptness andtiming of the discharge, were among the factors considered.Wiese Plow WeldingCo., Inc.,123 NLRB 616.General Counsel had also noted that the discharge was on the first day Armsteadreported for work after his testimony on March 20 and attendance at the unionmeeting on April 23.That the discharge was abrupt and without warning cannotbe gainsaid.Respondent at the opening of the hearing advanced, and throughout sought tomaintain,the premise that Armstead was not discharged because of any unionactivities, existence of which was unknown to it, that the employee was not injuredin the course of employment, and that Respondent was advised by a son of theemployee that he would return in 3 or 4 weeks and held employment open for thatreasonable period.The Respondent adduced no evidence of such a communicationfrom the son.However, the evidence that was adduced shows an initial estimateof period of disability of 4 to 6 weeks, from March 4, and supplemental advice fromthe doctor on April 17 (44 days later) that Armstead could return to work onApril 27. If the job was held open 3 or 4 weeks (Rivera was transferred into it2 to 4 days after Armstead's injury) then it was still open on March 27; in addition,Armstead was never advised he had been replaced, until April 27.The thrust ofThiele's testimony was that had Armstead stopped by the plant on April 23, he wouldnot have been discharged. If so, Rivera's transfer about March 6 or 7, and the hiringof Sobnen Hein on March 27 (to replace Rivera in his former job) served merelyas a pretext for Respondent's discharge of Armstead on April 27, the first day thedoctor released him for work.General Counsel, in his brief, has citedcases inwhich the Board found dischargesto have been discriminatory. In part these findings were based upon evidence ofinterrogation, threats, and other manifestationsof animus."These cases are for thatreason distinguishable from the facts here where the record is barren of any overtact which could be construedas animus, asidefrom the facts surrounding the dis-charge here being considered.The U.S. Supreme Court inUniversal Camera Corporation v. N.L.R.B.,340 U.S.474, at 477, defines the "evidence" required by Section 10(e) of the Act as "suchrelevant evidence as a reasonable mind might accept as adequate to support a con-clusion.Accordingly, it must do more than create a suspicion of the fact to beestablished . . .itmustbe enough to justify, if the trial were to a jury, a refusal todirect a verdict when the conclusion sought to be drawn from it is one of fact forthe jury."The Board has found a discharge discriminatorily motivated by reason of theunconvincing character of the reasons adduced to support the discharge,includingthe timing of the discharge.Pacemaker Corporation,120 NLRB 987, 991. See also,United Fireworks Mfg. Co., Inc.,118 NLRB883, 885.The factshereininclude: (1) The timing of the discharge: 4 days afterthe unionmeeting, with knowledge that a Board election had been orderedand was pending;the first day of work for Armstead after he presumably testified on March 20;(2) the individual selected for discharge the one for whom the Union had re-quested leave so he could testify; (3) the acknowledgement that Armstead's 4years of work had been satisfactory, and the further fact that his was skilled work;(4) the claim of lack of knowledgeof continuedincapacity,while Armstead wasreceivinginsurance compensationpaid through Respondent; (5) the claim ofreplacement when in fact a transfer, obviously temporaryinitially,waseffectedabout March 6 or 7; (6) the failure of Respondent to notify Armstead before April27 that he had been replaced, even though it knew about April18 or20 (Monday)that he would report (further affirmed by Thiele's advice to Foreman Robert Hayesnot to letArmstead work, when he reported); and (7)Thiele's statementthat Arm-stead"went other places" coupled with Thiele's testimony about Armsteadfailing tostop by "and let us know he would report for work" when "he was just about ablock away"; in my view these and other facts statedabove constitutea prima"Stationers Corporation,96 NLRB 196, 199, discharge on return from illness ;CranstonPrint WorksCo , 117 NLRB 1834;SanfordDress Corporation,123 NLRB 1106;WaynlineInc.,119 NLRB 1698. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDfaciecase of discrimination, the burden of going forward and presenting refutingevidence was upon Respondent. SeeAntonio Santisteban & Co., Inc.,122 NLRB 44.Speaking for the court, Medina, Circuit Judge, has said "the unexplained coin-cidence of time with respect to the principal events was really no coincidence atall,but rather part of a deliberate effort by the management to scotch the lawfulmeasures of the employees before they had progressed too far toward fruition.If employees are discharged partly because of their participation in a campaignto establish a union and partly because of some neglect or delinquency, there isnonetheless a violation of the . . . Act."N.L.R.B. v. Jamestown Sterling Corp.,211 F. 2d 725 (C.A. 2).The existence of some justifiable ground for discharge or layoff is no defense ifitwas not the "moving cause."Wells, Incorporated v. N.L.R.B.,162 F. 2d 457,460 (C.A. 9). In view of the above facts, and upon the entire record as a whole,I believe and hold that Respondent's purported reason for discharging Armsteadwas a pretext, and that the real reason and "moving cause" was the known unionand concerted activities of said employee and said discharge constituted discrimina-tion with respect to his hire and tenure of employment to discourage membershipin the Union in violation of Section 8 (a) (3) and (1) of the Act.Since the policies of the Act will be as well effectuated by a remedial order basedupon my finding herein that Respondent violated Section 8 (a) (3) and (1) of theAct, I find it unnecessary to treat with the evidence respecting the alleged Section8(a)(4) violation, which at best presents a borderline evidentiary question, sinceI have recommended reinstatement of Armstead, and found a violation of Section8(a)(3) no purpose would be served in extending this report I shall, accordingly,refrain from recommending disposition of the allegations of the amendment tothe complaint to that extent.I2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent having discharged Joseph Armstead because of his union activities,I recommend that Respondent offer to him immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority andother rights and privileges, and make him whole for any loss of pay he may havesuffered by reason of Respondent's discrimination against him by a payment tohim of a sum of money equal to that which he normally would have earned aswages from the date of his discharge, April 27, 1959, to the date when, pursuantto the recommendations herein contained, Respondent shall offer him reinstate-ment, less his net earnings during said period. Said backpay shall be computed ona quarterly basis in the manner established by the Board in F. W.Woolworth Com-pany,90 NLRB 289.It is also recommended that the Respondent be ordered to make available tothe Board, upon request, payroll and other records to facilitate the checking of theamount of earnings due.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to its employees by Section 7 ofthe Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Thiele Tanning Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.LeatherWorkers Union, Local No. 47, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating with respect to the hire and tenure of employment of JosephArmstead, thereby discouraging the free exercise of the rights guaranteed by Section12 CranstonPrint Works Company,117 NLRB 1834, 1837, footnote 4. WESTINGHOUSE ELECTRIC CORP. (MANSFIELD DIVISION)317 of theAct and discouraging membership in and activities for the above-namedlabor organization,the Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and(1) of the Act.4.The aforesaidunfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Westinghouse Electric Corporation(Mansfield Division)andFederation ofWestinghouse Independent Salaried Unions,Petitioner.Cases Nos. 8-RC-2774 and 8-RC-3810. July 12,1960DECISION, ORDER, AND CLARIFICATION OFCERTIFICATIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscase to athree-member panel [Chairman Leedom and MembersBeanand Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.3.The Petitioner was certified in Case No. 8-RC-2714 for a unit ofall clerical employees at Employer's Mansfield, Ohio, plant, whichincluded salaried works production clerks, but excluded, among others,hourly paid factory production clerks and engineering departmentemployees.In this case, Petitioner seeks to gain representation ofnine material controllers and a production coordinator.It requests aclarification of the certified unit to include such employees or, in thealternative, an election among the material controllers and productioncoordinator whom it would represent in a separate unit or as part of itsexisting unit.The Employer is opposed to any clarification of thecertification by the way of this proceeding, and contends that theemployees in issue do not constitute a separate appropriate unit.As noted above, salaried works production clerks were part of thecertified unit.Their duties included the receipt of orders for renewalparts and the performance of the necessary clerical work for procure-ment of these parts, the execution of purchase orders to sources out-side the plant, and performance of clerical duties involved in handlingforeign export orders.Since about 1958 the Employer has been en-gaged in a plant reorganization, a result of which has been the elimina-tion of the classification of salaried works production clerks and the128 NLRB No. 9.